
	
		II
		110th CONGRESS
		1st Session
		S. 195
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2007
			Mr. Dorgan (for himself,
			 Mr. Conrad, Mr.
			 Thune, and Ms. Landrieu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Crop Insurance Act to establish
		  permanent authority for the Secretary of Agriculture to quickly provide
		  disaster relief to agricultural producers that incur crop or livestock losses
		  as a result of damaging weather or related condition in federally declared
		  disaster areas, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reliable Farm Safety Net
			 Act.
		2.Crop disaster
			 assistance for future crop yearsThe Federal Crop Insurance Act is amended by
			 inserting after section 518 (7 U.S.C. 1518) the following:
			
				519.Permanent
				authority to provide emergency agricultural assistance
					(a)Definition of
				federally declared disaster areaIn this section, the term
				federally declared disaster area means—
						(1)a county covered
				by—
							(A)a Presidential
				declaration of major disaster issued under section 401 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);
				or
							(B)a declaration by
				the Secretary of a disaster area under subpart A of part 1945 of title 7, Code
				of Federal Regulations (or successor regulations); and
							(2)each county
				contiguous to a county described in paragraph (1).
						(b)Crop disaster
				assistance
						(1)Authority to
				provide emergency assistanceThe Secretary shall use the funds of the
				Commodity Credit Corporation to make emergency financial assistance available
				to producers on a farm that incur qualifying crop losses for an insurable crop
				due to damaging weather or related condition, as determined by the Secretary,
				that results in the designation of the county in which the farm or ranch is
				located as a federally declared disaster area.
						(2)AdministrationExcept
				as provided in paragraphs (3) and (4), the Secretary shall make assistance
				available under this subsection in the same manner as provided under section
				815 of the Agriculture, Rural Development, Food and Drug Administration, and
				Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat.
				1549A–55), including using the same loss thresholds for the quantity and
				quality losses as were used in administering that section.
						(3)Payment
				rateThe Secretary shall make assistance available to producers
				on a farm for a crop under this subsection at a rate equal to 65 percent of the
				established price for the crop for any deficiency in production of 35 percent
				or more for the crop.
						(4)Ineligibility
				for assistance
							(A)In
				generalExcept as provided in subparagraph (B), the producers on
				a farm shall not be eligible for assistance under this subsection with respect
				to losses to an insurable commodity or noninsurable commodity if the producers
				on the farm—
								(i)in the case of an
				insurable commodity, did not obtain a policy or plan of insurance for the
				insurable commodity under this Act for the crop incurring the losses;
								(ii)in the case of a
				noninsurable commodity, did not file the required paperwork, and pay the
				administrative fee by the applicable State filing deadline, for the
				noninsurable commodity under section 196 of the Federal Agriculture Improvement
				and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the
				losses;
								(iii)had adjusted
				gross incomes, as defined by section 1001D of the Food Security Act of 1985 (7
				U.S.C. 1308–3a), of greater than $2,500,000 in 2003; or
								(iv)were not in
				compliance with highly erodible land conservation and wetland conservation
				provisions.
								(B)Contract
				waiverThe Secretary may waive subparagraph (A) with respect to
				the producers on a farm if the producers enter into a contract with the
				Secretary under which the producers agree—
								(i)in the case of an
				insurable commodity, to obtain a policy or plan of insurance under this Act
				providing additional coverage for the insurable commodity for each of the next
				2 crops, at a level of coverage equal to or greater than 60 percent; and
								(ii)in the case of a
				noninsurable commodity, to file the required paperwork and pay the
				administrative fee by the applicable State filing deadline, for the
				noninsurable commodity for each of the next 2 crops under section 196 of the
				Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).
								(C)Effect of
				violationIn the event of the violation of a contract under
				subparagraph (B) by a producer, the producer shall reimburse the Secretary for
				the full amount of the assistance provided to the producer under this
				subsection.
							(c)Livestock assistance program
						(1)Emergency
				financial assistanceThe Secretary shall use such sums as are
				necessary of funds of the Commodity Credit Corporation to make and administer
				payments for livestock losses of eligible applicants due to a disaster, as
				determined by the Secretary.
						(2)Eligible
				applicantsIn carrying out the program described in paragraph
				(1), the Secretary shall provide assistance to any applicant that—
							(A)(i)conducts a livestock
				operation that is located in a federally declared disaster area, including any
				applicant conducting a livestock operation with eligible livestock (within the
				meaning of the livestock assistance program under section 101(b) of division B
				of Public Law 108–324 (118 Stat. 1234)); or
								(ii)produces an animal described in
				section 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21
				U.S.C. 321d(a)(1)); and
								(B)meets all other
				eligibility requirements established by the Secretary for the program.
							(3)AdministrationThe
				Secretary shall make assistance available under this subsection in the same
				manner as provided under section 806 of the Agriculture, Rural Development,
				Food and Drug Administration, and Related Agencies Appropriations Act, 2001
				(Public Law 106–387; 114 Stat. 1549A–51).
						(4)MitigationIn
				determining the eligibility for or amount of payments for which a producer is
				eligible under the livestock assistance program, the Secretary shall not
				penalize a producer that takes actions (recognizing disaster conditions) that
				reduce the average number of livestock the producer owned for grazing during
				the production year for which assistance is being provided.
						(d)Livestock
				indemnity program
						(1)In
				generalThe Secretary shall use such sums as are necessary of
				funds of the Commodity Credit Corporation to carry out a livestock indemnity
				program for livestock losses of eligible applicants in federally declared
				disaster areas, as determined by the Secretary.
						(2)AdministrationThe
				Secretary shall make assistance available under this subsection in the same
				manner as provided under section 3012(b) of the Emergency Agricultural Disaster
				Assistance Act of 2006 (Public Law 109–234; 120 Stat. 476).
						(3)Limitation on
				assistanceA producer may apply for assistance under this
				subsection or subsection (c), but not both.
						(e)Authorization
				of appropriationsThere is
				authorized to be appropriated such amounts as are necessary to reimburse the
				Commodity Credit Corporation for funds expended by the Secretary under this
				section.
					(f)Effective
				dateThis section applies to the 2007 and subsequent crop
				years.
					.
		
